Citation Nr: 9905888	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  94-28 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hypercholesterolemia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1987 to April 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied service connection for 
hypercholesterolemia.

This case was previously remanded by the Board in August 1996 
and has since been returned for final appellate review. 


FINDING OF FACT

Hypercholesterolemia is not a disability for which service 
connection may be established.


CONCLUSION OF LAW

The appellant's claim of service connection for 
hypercholesterolemia lacks legal entitlement under the law. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 
3.303 (1998); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection for Hypercholesterolemia

The veteran contends in essence that his current 
hypercholesterolemia was acquired during service and, as a 
result, service connection is warranted.  In the alternative, 
he argues that if hypercholesterolemia is not a disease 
entity in which service connection can be granted, then it is 
a symptom of an underlying disease and/or disorder upon which 
service connection should be granted.  

The Board notes that this case was remanded in August 1996 
for further development, to include a VA examination.  
However, the veteran failed to report for VA examinations 
scheduled in December 1996 and in March 1997.  Therefore, 
since the veteran has not provided any good cause for failing 
to report for such examinations, the decision will be based 
on the evidence of record.  38 C.F.R. § 3.655(b) (1998). 

As stated above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 
101(16), 1110, 1131 (West 1991).  The threshold question to 
be answered ied, as a matter of law.

Although the veteran's service medical records reveal several 
findings of elevated cholesterol, and though the postservice 
medical records reveal findings of high cholesterol as well 
as hypercholesterolemia, these findings do not represent a 
disability for which compensation may be granted under the 
provisions of 38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
Court has held that the term "disability" as used for VA 
purposes refers to impairment of earning capacity.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Hypercholesterolemia and 
elevated cholesterol levels do not cause any impairment of 
earning capacity.  Moreover, it is not a disease or injury, 
and thus cannot be a disability for purposes of VA 
compensation.

Where the law and not the evidence is dispositive, the claim 
should be denied on the basis that there is an absence of 
legal merit or that the claimant lacks entitlement under the 
law.  Sabonis, supra.  As hypercholesterolemia is a 
laboratory finding and not a disease or injury forming the 
basis of a disability, it is not a disability for which 
compensation may be awarded.  Furthermore, the records do not 
reflect a diagnosis of any disorder manifested by an elevated 
blood cholesterol.  In light of the foregoing reasons, the 
claim for service connection for hypercholesterolemia lacks 
legal entitlement under the law and is, therefore, denied.


ORDER

Service connection for hypercholesterolemia is denied



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

